20-22437-rdd        Doc 203       Filed 05/27/20 Entered 05/27/20 00:47:30                Main Document
                                              Pg 1 of 47



    Dennis F. Dunne, Esq.
    Andrew M. Leblanc, Esq.
    Tyson M. Lomazow, Esq.
    Lauren C. Doyle, Esq.
    MILBANK LLP
    55 Hudson Yards
    New York, New York 10001
    Telephone:   (212) 530-5000
    Facsimile:   (212) 530-5219

    Counsel to the Debtors
    and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
OneWeb Global Limited, et al.                            )   Case No. 20-22437 (RDD)
                                                         )
                                Debtors. 1               )   (Jointly Administered)
                                                         )

                         SCHEDULE OF ASSETS AND LIABILITIES FOR

                                     ONEWEB GLOBAL LIMITED

                                        CASE NO. 20-22437 (RDD)




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
      Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
      (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
      Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
      SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
      AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
      (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’ headquarters
      is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.
20-22437-rdd        Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30                    Main Document
                                               Pg 2 of 47



                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                  )
 In re:                                                           ) Chapter 11
                                                                  )
 OneWeb Global Limited, et al.,                                   ) Case No. 20-22437 (RDD)
                                                                  )
                                     Debtors. 1                   ) (Jointly Administered)
                                                                  )

                       GLOBAL NOTES AND STATEMENT OF
                 LIMITATIONS, METHODOLOGY AND DISCLAIMERS
                 REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
             AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        OneWeb Global Limited and its above-captioned affiliates, as debtors and debtors in
possession (collectively, the “Debtors”) filed their respective Schedules of Assets and Liabilities
(collectively, the “Schedules”) and Statements of Financial Affairs (collectively the “Statements”
and, together with the Schedules, the “Schedules and Statements”) in the United States Bankruptcy
Court for the Southern District of New York (the “Court”). The Debtors and their management
team, with the assistance of their legal and financial advisors, prepared the Schedules and
Statements in accordance with section 521 of chapter 11 of title 11 of the United States Code (as
amended, the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(as amended, the “Bankruptcy Rules”), and Rule 1007–1 of the Bankruptcy Local Rules for the
Southern District of New York (the “Local Bankruptcy Rules”).

        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes” or “Notes”) pertain to, are incorporated by reference in, and comprise an
integral part of, all of the Schedules and Statements. The Global Notes should be referred to and
considered in connection with any review of the Schedules and Statements. 2 In the event that the
Schedules and/or Statements differ from these Global Notes, the Global Notes shall control.



1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, if
  any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb Communications Limited
  (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC (9067); WorldVu JV Holdings LLC
  (N/A); 1021823 B.C. LTD (8609); Network Access Associates Limited (8566); OneWeb Limited (8662);
  WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile SpA (2336); WorldVu Australia Pty Ltd. (5436);
  WorldVu Unipessoal Lda. (2455); OneWeb Norway AS (0209); OneWeb ApS (9191); OneWeb Network Access
  Holdings Limited (8580); OneWeb G.K. (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V.
  (1234). The Debtors’ headquarters is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12
  7FQ, UK.

2 These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
  Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
  Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30                Main Document
                                          Pg 3 of 47



        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances and based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be
no assurance that these Schedules and Statements are complete. As a result, inadvertent errors or
omissions may exist. For the avoidance of doubt, the Debtors reserve all rights to amend or
supplement the Schedules and Statements from time to time, in all respects, as may be necessary
or appropriate, including, without limitation, the right to amend the Schedules and Statements with
respect to any claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”) amount,
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,
priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated”; or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements or Global Notes shall constitute a
waiver of any right of the Debtors or an admission with respect to their chapter 11 cases (including,
but not limited to, issues involving claims, substantive consolidation, defenses, equitable
subordination, characterization or re-characterization of contracts and leases, assumption or
rejection of contracts and leases under chapter 3 of the Bankruptcy Code, and/or causes of action
arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant non-
bankruptcy laws to recover assets or avoid transfers).

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While, as noted above, reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event will the Debtors or their agents,
attorneys and/or financial advisors be liable to any third party for any damages, whether direct,
indirect, incidental, consequential, or special (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.



  exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
  appropriate.



                                                   2
20-22437-rdd     Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 4 of 47



       Mr. Steven Fay, VP of Finance and Deputy CFO of OneWeb Global Limited, has signed
each set of the Schedules and Statements. Mr. Fay is an authorized signatory for each of the
Debtors. Accordingly, in reviewing and signing the Schedules and Statements, Mr. Fay has
necessarily relied upon the efforts, statements, advice, and representations of personnel of the
Debtors and the Debtors’ professionals. Given the scale of the Debtors’ business, Mr. Fay has not
(and could not have) personally verified the accuracy of each such statement and representation
contained in the Schedules and Statements, including but not limited to, statements and
representations concerning amounts owed to creditors, the classification of such amounts, and their
addresses.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

                         Global Notes and Overview of Methodology

1.     Description of Cases. On March 27, 2020 (the “Petition Date”), the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy
       Court. These chapter 11 cases are being jointly administered under Case No. 20-22437
       (RDD) pursuant to an order entered on April 1, 2020 [Docket No. 29]. The Debtors
       continue to operate their business and manage their property as debtors in possession
       pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Notwithstanding the joint
       administration of the Debtors’ cases for procedural purposes, each Debtor has filed its own
       Schedules and Statements under the lead case, Case No. 20-22437. The information
       provided herein, except as otherwise noted, is reported as of the close of business on the
       Petition Date.

2.     Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
       Debtors prepared financial statements that were consolidated by the Debtors ultimate
       parent, OneWeb Global Limited. The presentation of the assets and liabilities set forth in
       the Schedules and Statements may result in amounts that may be different from financial
       information that would be prepared on a consolidated basis under Generally Accepted
       Accounting Principles (“GAAP”) or International Financial Reporting Standards (“IFRS”).
       Therefore, these Schedules and Statements do not purport to represent financial statements
       prepared in accordance with GAAP or IFRS nor are they intended to fully reconcile to the
       financial statements prepared by the Debtors. Unlike the consolidated financial statements,
       these Schedules and Statements reflect the assets and liabilities of each separate Debtor,
       except where otherwise indicated. Information contained in the Schedules and Statements
       has been derived from the Debtors’ books and records and historical financial statements.

       Moreover, given, among other things, the uncertainty surrounding the collection,
       ownership, any valuation of certain assets and the amount and nature of certain liabilities,
       to the extent that a Debtor shows more assets than liabilities, this is not an admission that
       the Debtor was solvent as of the Petition Date or at any time prior to the Petition Date.
       Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
       that the Debtor was insolvent at the Petition Date or any time prior to the Petition Date.




                                                3
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 5 of 47



3.    Reservations and Limitations. The Debtors reserve all rights to amend and/or supplement
      the Schedules and Statements from time to time as is necessary or appropriate. Nothing
      contained in the Schedules and Statements constitutes a waiver of any of the Debtors’ rights
      or an admission of any kind with respect to these chapter 11 cases, including, but not
      limited to, any rights or claims of the Debtors against any third party or issues involving
      substantive consolidation, equitable subordination, or defenses or causes of action arising
      under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable
      bankruptcy or non-bankruptcy laws to recover assets or avoid transfers. Any specific
      reservation of rights contained elsewhere in the Global Notes does not limit in any respect
      the general reservation of rights contained in this paragraph.

4.    No Admission. Nothing contained in the Schedules and Statements is intended as, or
      should be construed as, an admission or stipulation of the allowance, classification,
      characterization, validity, priority or amount of any claim against the Debtors, any assertion
      made therein or herein, or a waiver of the Debtors’ rights to dispute any claim or assert any
      cause of action or defense against any party.

               General Disclosures Applicable to Schedules and Statements

1.    Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
      may not have listed all of their causes of action or potential causes of action against third
      parties as assets in their Schedules and Statements, including, without limitation, avoidance
      actions arising under chapter 5 of the Bankruptcy Code and actions under other relevant
      bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all of their
      rights with respect to any cause of action (including avoidance actions), controversy, right
      of setoff, cross claim, counterclaim, or recoupment and any claim that may have arisen or
      that may arise under or in connection with any contracts or for breaches of duties imposed
      by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
      liability, damage, judgment, account, defense, power, privilege, license, and franchise of
      any kind or character whatsoever, known, unknown, fixed or contingent, matured or
      unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
      secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
      the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
      of law (collectively, “Causes of Action”) they may have, and neither these Global Notes
      nor the Schedules and Statements shall be deemed a waiver of any claims or Causes of
      Action or in any way prejudice or impair the assertion of such claims or Causes of Action.

2.    Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
      classify, categorize, and designate the claims, assets, executory contracts, unexpired leases,
      and other items reported in the Schedules and Statements. However, the Debtors may have
      improperly characterized, classified, categorized, designated, or omitted certain items due
      to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all
      of their rights to recharacterize, reclassify, recategorize, or redesignate items reported in
      the Schedules and Statements at a later time as necessary or appropriate, including, without
      limitation, whether contracts or leases listed herein were deemed executory or unexpired
      as of the Petition Date and remain executory and unexpired postpetition.



                                                4
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30              Main Document
                                         Pg 6 of 47



3.    Claim Designations. Any failure to designate a claim in the Schedules and Statements as
      “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
      Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
      Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
      reflected on their Schedules or Statements on any grounds, including, but not limited to,
      amount, liability, priority, status, or classification, or to otherwise subsequently designate
      any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
      all of their rights to amend their Schedules and Statements as necessary and appropriate.
      Listing a claim does not constitute an admission of liability by the Debtors.

4.    Unliquidated Claim Amounts. Claim amounts that are not readily quantifiable by the
      Debtors are scheduled as “unliquidated.”

5.    Undetermined Amounts. The description of an amount as “undetermined” is not intended
      to reflect upon the materiality of such amount, or that any amount is or is not due.

6.    Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the Debtors’
      chapter 11 cases entered on or about April 1, 2020, April 2, 2020, April 30, 2020 and May
      1, 2020 (collectively, the “First Day Orders”), the Debtors were authorized (but not
      directed) to pay, among other things, certain prepetition claims of employees, critical
      vendors, insurance brokers and carriers, and taxing authorities, among others. Accordingly,
      these liabilities may have been or may be satisfied in accordance with such orders and
      therefore generally are not listed in the Schedules and Statements. Regardless of whether
      such claims are listed in the Schedules and Statements, to the extent such claims are paid
      pursuant to an order of the Bankruptcy Court (including the First Day Orders), the Debtors
      reserve all rights to amend or supplement their Schedules and Statements to reflect such
      payment as is necessary and appropriate to avoid overpayment or duplicate payment for
      such liabilities.

7.    Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
      with a vendor or other creditor, the terms of such settlement will prevail, supersede
      amounts listed in the Schedules and Statements, and shall be enforceable by all parties,
      subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of
      the claims listed in the Schedules and Statements pursuant to any orders entered by the
      Bankruptcy Court, the Debtors reserve all rights to amend and supplement the Schedules
      and Statements and take other action, such as filing claims objections, as is necessary and
      appropriate to avoid overpayment or duplicate payment for such liabilities.

8.    Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use
      of estate assets for the Debtors to obtain current market valuations of all of their assets and,
      in certain circumstances, estate assets are being currently marketed to effectuate the
      Debtors’ proposed sale transaction pursuant to the Order (A) Approving Bidding
      Procedures, (B) Scheduling an Auction and Sale Hearing and Approving the Form and
      Manner of Notice Thereof, (C) Approving Assumption and Assignment Procedures and
      Form and Manner of Notice Thereof, and (D) Granting Related Relief, [Docket No. 104].
      For these reasons, the Debtors have indicated in the Schedules and Statements that the
      value of certain assets and liabilities are undetermined or unknown. In addition, unless


                                                 5
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30               Main Document
                                         Pg 7 of 47



      otherwise indicated, cost, book, or net book values as of the Petition Date are reflected on
      the Schedules and Statements. Exceptions to this include operating cash and certain other
      assets. Operating cash is presented as the applicable bank balance as of the Petition Date.
      Certain other assets, such as investments in subsidiaries and other intangible assets, are
      listed at undetermined amounts, as the net book values may differ materially from fair
      market values. Amounts ultimately realized may vary from net book value (or whatever
      value was ascribed) and such variance may be material. Accordingly, the Debtors reserve
      all of their rights to amend or adjust the value of each asset set forth herein. In addition, the
      amounts shown for total liabilities exclude items identified as “unknown” or
      “undetermined,” and, thus, ultimate liabilities may differ materially from those stated in
      the Schedules and Statements. Also, assets that have been fully depreciated or that were
      expensed for accounting purposes either do not appear in these Schedules and Statements
      or are listed with a zero-dollar value, as such assets have no net book value. The omission
      of an asset from the Schedules and Statements does not constitute a representation
      regarding the ownership of such asset, and any such omission does not constitute a waiver
      of any rights of the Debtors with respect to such asset. Given, among other things, the
      current market valuation of certain assets and the valuation and nature of certain liabilities,
      nothing in the Schedules and Statements shall be, or shall be deemed to be, an admission
      that any Debtor was solvent or insolvent as of the Petition Date.

9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
      and liabilities from the Schedules and Statements, including without limitation, tax accruals
      accrued salaries, certain employee benefit accruals and accrued accounts payable. In
      addition and as set forth above, the Debtors may have excluded amounts for which the
      Debtors have paid or have been granted authority to pay pursuant to a First Day Order or
      other order that may be entered by the Bankruptcy Court. The Debtors also have excluded
      rejection damage claims of counterparties to executory contracts and unexpired leases that
      may be rejected (if any), to the extent such damage claims exist. In addition, certain
      immaterial assets and liabilities may have been excluded.

11.   Confidential or Sensitive Information. There are instances in the Schedules and
      Statements where the Debtors deemed it necessary and appropriate to withhold from the
      public record certain information such as names, addresses or amounts, typically out of
      concern for the confidentiality of such information or potential disruption to their
      operations or the privacy of any employee or other individual.

      To comply to the maximum extent practicable with data privacy laws, certain information
      regarding transfers and obligations to employees or insiders of the Debtors has been revised
      pursuant to a coding system. The names of employees or insiders of foreign Debtors have
      been substituted with code numbers in the publicly filed Schedules and Statements. After


                                                 6
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30               Main Document
                                         Pg 8 of 47



      the filing of the Schedules and Statements, the Debtors will provide the Office of the United
      States Trustee (the “U.S. Trustee”) and the official committee of unsecured creditors
      appointed in these chapter 11 cases (the “Committee”) with complete, unredacted copies
      of the Schedules and Statements containing all such information. Copies of the unredacted
      Schedules and Statements are available to advisors to other parties in interest, subject to
      appropriate confidentiality and data privacy protections being in place.

      To comply to the maximum extent practicable with U.S. and foreign data privacy laws, the
      Debtors will utilize their current U.S. headquarters address for all current employees and
      insiders of U.S. Debtors and U.K. headquarters address for all current employees and
      insiders of U.K. or Jersey Debtors. For former employees and former insiders, an address
      is on file with the Debtors.

12.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in response to multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to only list
      such assets, liabilities, and prepetition payments once.

13.   Leases. The Debtors have not included in the Schedules and Statements the future
      obligations of any capital or operating leases. To the extent that there was an amount
      outstanding as of the Petition Date, the creditor has been included on Schedule F of the
      Schedules.

14.   Contingent Assets. As noted above, the Debtors believe that they may possess certain
      claims and causes of action against various parties, including without limitation, prior to
      the Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits in the
      ordinary course of its business against third parties seeking monetary damages.
      Additionally, the Debtors may possess contingent claims in the form of various avoidance
      actions they could commence under the provisions of chapter 5 of the Bankruptcy Code
      and other relevant non-bankruptcy laws. The Debtors, despite reasonable efforts, may not
      have identified and/or set forth all of their causes of action against third parties as assets in
      their Schedules and Statements, including, without limitation, avoidance actions arising
      under chapter 5 of the Bankruptcy Code and actions under other relevant bankruptcy and
      non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with respect
      to any claims, causes of action, or avoidance actions they may have and nothing contained
      in these Global Notes or the Schedules and Statements shall be deemed a waiver of any
      such claims, avoidance actions, or causes of action or in any way prejudice or impair the
      assertion of such claims.

15.   Intercompany Accounts. The Debtors have historically kept separate books and records
      by entity in a consolidated accounting system. The Debtors regularly engage in business
      relationships and transactions with each other, including the payment or funding of certain
      operating expenses. These relationships, payments, and/or funding of expenses are usually,
      but not always, reflected as intercompany receivables or payables, see Debtors’ Motion for
      Entry of Interim and Final Orders (A) Authorizing Debtors to (I) Continue Using Existing
      Cash Management System, Bank Accounts and Business Forms, (II) Continue
      intercompany Transactions, (III) Grant Superpriority Administrative Expense Status to


                                                 7
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 9 of 47



      Postpetition Intercompany Transactions (B) Extending Time to Comply with the
      Requirements of Section 345 of the Bankruptcy Code, (C) Scheduling Final Hearing and
      (D) Granting Related Relief [Docket No. 10] (the “Cash Management Motion”).

16.   Guarantees and Other Secondary Liability Claims. The Debtors have used reasonable
      efforts to locate and identify guarantees and other secondary liability claims (collectively,
      “Guarantees”) in each of their executory contracts, unexpired leases, secured financings,
      debt instruments, and other similar arrangements. Where such Guarantees have been
      identified, they have been included in the relevant Schedule H for the Debtor or Debtors
      affected by such Guarantees. However, certain Guarantees embedded in the Debtors’
      executory contracts, unexpired leases, secured financings, debt instruments, and other
      similar arrangements may have been inadvertently omitted. Thus, the Debtors reserve all
      of their rights to amend the Schedules to the extent that additional Guarantees are
      identified.

17.   Intellectual Property Rights. Exclusion of certain intellectual property or rights therein
      shall not be construed to be an admission that such intellectual property rights have been
      abandoned, have been terminated, or otherwise have expired by their terms, or have been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
      Conversely, inclusion of certain intellectual property or rights therein shall not be construed
      to be an admission that such intellectual property or rights have not been abandoned, have
      not been terminated, or otherwise have not expired by their terms, or have not been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction. The
      Debtors have made every effort to attribute intellectual property and rights to intellectual
      property to the rightful Debtor owner, however, in some instances, intellectual property or
      rights to intellectual property owned by one Debtor may, in fact, be owned by another.
      Accordingly, the Debtors reserve all of their rights with respect to the legal status of any
      and all intellectual property and rights therein.

18.   Executory Contracts. Listing a contract or lease on the Schedules and Statements shall
      not be deemed an admission that such contract is an executory contract, such lease is an
      unexpired lease, or that either necessarily is a binding, valid, and enforceable contract. The
      Debtors hereby expressly reserve the right to assert that any contract listed on the Schedules
      and Statements does not constitute an executory contract within the meaning of section 365
      of the Bankruptcy Code, as well as the right to assert that any lease so listed does not
      constitute an unexpired lease within the meaning of section 365 of the Bankruptcy Code.
      Exclusion of a contract or lease on the Schedules and Statements shall not be deemed an
      admission that such contract is or is not an executory contract, such lease is or is not an
      unexpired lease, or that either necessarily is or is not a binding, valid, and enforceable
      contract.

      Although the Debtors made diligent efforts to attribute an executory contract to its rightful
      Debtor, in certain instances, the Debtors may have inadvertently failed to do so. In addition,
      although the Debtors made diligent efforts to list the current address of named parties, the
      Debtors may have inadvertently listed outdated addresses. Accordingly, the Debtors
      reserve all of their rights with respect to the named parties of any and all executory
      contracts, including the right to amend Schedule G.


                                                8
20-22437-rdd    Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30              Main Document
                                        Pg 10 of 47



19.   Liens. The inventories, property, and equipment listed in the Statements and Schedules are
      presented without consideration of any asserted mechanics’, materialmen, or similar liens
      that may attach (or have attached) to such inventories, property, and equipment.

20.   Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
      management was required to make certain estimates and assumptions that affected the
      reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
      reported amounts of assets and liability to reflect changes in those estimates or
      assumptions.

21.   Fiscal Year. Each Debtor’s fiscal year ends on or about December 31st.

22.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

23.   Property and Equipment. Unless otherwise indicated, owned property and equipment are
      stated at net book value. The Debtors may lease furniture, fixtures, and equipment from
      certain third-party lessors. Any such leases are set forth in the Schedules and Statements
      on Schedule G. Nothing in the Schedules and Statements is or shall be construed as an
      admission as to the determination as to the legal status of any lease (including whether any
      lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights
      with respect to same.

24.   Claims of Third-Party Related Entities. While the Debtors have made every effort to
      properly classify each claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able
      to fully reconcile all payments made to certain third parties and their related entities on
      account of the Debtors’ obligations to same. Therefore, to the extent that the Debtors have
      classified their estimate of claims of a creditor as disputed, all claims of such creditor’s
      affiliates listed in the Schedules and Statements shall similarly be considered as disputed,
      whether or not they are designated as such.

25.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Any reference to any umbrella or master agreement shall include any statement of work or
      purchase order thereunder as well as other ancillary agreements, whether or not any such
      statement of work is separately listed. Conversely, any reference to any statement of work
      shall include any umbrella or master agreement connected thereto, whether or not such
      umbrella or master agreement is separately listed. Notwithstanding the foregoing, nothing
      in the Schedules or Statements shall be deemed an admission as to whether such
      agreements are or are not executory in nature or whether or not such agreements constitute
      a single agreement or umbrella or master agreement or separate agreements. Where
      relevant, such agreements have been listed in the Schedules and Statements only of the
      Debtor that signed the original umbrella or master agreement.

26.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments due from such



                                                9
20-22437-rdd    Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30              Main Document
                                        Pg 11 of 47



      creditors to the Debtors. The Debtors reserve all of their rights with regard to such credits,
      allowances, and other adjustments, including the right to assert claims objections and/or
      setoffs with respect to the same.

27.   Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
      course of business. Offsets in the ordinary course can result from various items, including,
      without limitation, intercompany transactions, pricing discrepancies, returns, warranties,
      and other disputes between the Debtors and their suppliers. These offsets and other similar
      rights are consistent with the ordinary course of business in the Debtors’ industry and are
      not tracked separately. Therefore, although such offsets and other similar rights may have
      been accounted for when certain amounts were included in the Schedules, offsets are not
      independently accounted for, and as such, are excluded from the Schedules. Nothing in the
      Schedules and Statements shall be deemed to limit or impair the Debtors’ rights to setoff
      in any way.

28.   Insiders. For purposes of the Schedules and Statements, the Debtors define insiders as
      individuals that, based upon the totality of circumstances, have a controlling interest in, or
      exercise sufficient control over the respective Debtor so as to unqualifiably dictate
      corporate policy and the disposition of assets, or an entity that directly or indirectly owns,
      controls, or holds with power to vote, 20 percent or more of the outstanding voting
      securities of OneWeb Global Limited.

      Individuals listed in the Statements as insiders have been included for informational
      purposes only. The Debtors do not take any position with respect to (i) such individual’s
      influence over the control of the Debtors; (ii) the management responsibilities or functions
      of such individual; (iii) the decision-making or corporate authority of such individual; or
      (iv) whether such individual could successfully argue that he or she is not an insider under
      applicable law, including, without limitation, the federal securities laws, or with respect to
      any theories of liability or for any other purpose. As such, the Debtors reserve all rights to
      dispute whether someone identified is in fact an “insider” as defined in section 101(31) of
      the Bankruptcy Code. For more information regarding each Debtor’s officers and
      directors, please see SOFA 28 and SOFA 29.

29.   Payments. The financial affairs and business of the Debtors are complex. Prior to the
      Petition Date, the Debtors maintained a cash management and disbursement system in the
      ordinary course of their businesses (the “Cash Management System”), as described in the
      Cash Management Motion. Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their
      Schedules and Statements to attribute such payment to a different legal entity, if
      appropriate.

30.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements. To the extent there are
      unknown or undetermined amounts, the actual total may be different than the listed total.
      The description of an amount as “unknown” or “undetermined” is not intended to reflect
      upon the materiality of such amount. To the extent a Debtor is a guarantor of debt held by




                                               10
20-22437-rdd     Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 12 of 47



      another Debtor, the amounts reflected in these Schedules are inclusive of each Debtor’s
      guarantor obligations.

31.   COVID-19. The Debtors have filed these Schedules and Statements amidst the
      unprecedented circumstances arising from the global COVID-19 pandemic. Although the
      Debtors have not (and could not have) assessed the impact of these challenges, such
      circumstances may have impacted the preparation of these Schedules and Statements and
      Global Notes, and the disclosures contained herein.

                                Specific Schedules Disclosures.

1.    Specific Notes Regarding Schedule A/B.

      (a)      Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
               Prepayments. Details with respect to the Debtors’ Cash Management System and
               bank accounts are provided in the Cash Management Motion and any orders of the
               Bankruptcy Court granting the Cash Management Motion [Docket Nos. 10, 30,
               119]. The accounts listed in response to Schedule A/B Parts 1 and 2 may include
               accounts controlled by third party employment processors.

      (b)      Schedule A/B-3 – Checking, savings, or other financial accounts, CDs, etc.
               Schedule A/B-3 lists actual cash balances as of the Petition Date.

      (c)      Schedule A/B-7 – Deposits. The Debtors are required to make deposits from time
               to time with various vendors, landlords, and service providers in the ordinary course
               of business. The Debtors have exercised reasonable efforts to report the current
               value of any deposits. The Debtors may have inadvertently omitted deposits and
               conversely may have reported deposits that are no longer outstanding. The Debtors
               reserve their rights, but are not required, to amend the Schedules and Statements if
               deposits are incorrectly identified.

               By Final Order (I) Approving Proposed Form of Adequate Assurance of Payment
               to Utility Providers, (II) Establishing Procedures for Determining Adequate
               Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
               Providers from Altering, Refusing, or Discounting Utility Service [Docket No.
               111], the Bankruptcy Court authorized the Debtors to provide adequate assurance
               of payment for future utility services, including deposits held by the Debtors in
               connection therewith. Such deposits are not identified in response to Question 7,
               which was prepared as of the Petition Date.

      (d)      Schedule A/B-8 – Prepayments. The Debtors are required to make prepayments
               from time to time with various vendors, landlords, and service providers as part of
               the ordinary course of business. The Debtors have exercised reasonable efforts to
               identify any prepayments. The Debtors may have inadvertently omitted certain
               prepayments and conversely may have reported prepayments for which services
               have already been provided. The Debtors reserve their rights, but are not required,




                                                11
20-22437-rdd     Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 13 of 47



               to amend the Schedules and Statements if prepayments are incorrectly identified.
               No rights with respect to any prepayment shall be waived by virtue of any omission.

      (e)      Schedule A/B-11 – Accounts Receivable. The accounts receivable values
               reported are inclusive of intercompany accounts receivable as well as expected
               income tax refunds, loan receivables, VAT/GST receivables, and other receivables.

      (f)      Schedule A/B-15 – Investments; Non-Publicly Traded Stock and Interests in
               Incorporated and Unincorporated Businesses, including any Interest in an
               LLC, Partnership, or Joint Venture. The Debtors response to Schedule A/B-15
               may include membership or equity interests in both direct and indirect subsidiaries
               or affiliates. Ownership interests in subsidiaries and affiliates have been listed in
               Schedule A/B-15 as undetermined. The Debtors make no representation as to the
               value of their ownership of each subsidiary as the fair market value of such
               ownership is dependent on numerous variables and factors and may differ
               significantly from their net book value.

      (g)      Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
               Collectibles. Dollar amounts are presented net of accumulated depreciation and
               other adjustments.

      (h)      Schedule A/B, Part 10 – Intangibles and Intellectual Property. Specific patents,
               copyrights, trademarks, trade secrets, and other intangibles or intellectual property
               or rights to intellectual property may not have been disclosed. The Debtors may
               also have customer lists and vendor lists but have not ascribed a value to any such
               lists on their books and records.

               The Debtors review intangible assets having indefinite lives for impairment
               annually or when events or changes in circumstances indicate the carrying value of
               these assets might exceed their current fair values. The results from an impairment
               test to evaluate the effect of the Chapter 11 filing on the Debtors’ intangible asset
               values were unavailable at the time that the Statements and Schedules were
               prepared and therefore the Debtors’ intangible asset values are listed as
               undetermined. These assets are also part of an ongoing marketing effort and thus
               are currently being valued in connection with possible sale transactions. For that
               reason, values are listed as unknown or undetermined.

               Solely in connection with their answer to Part 10, Question 67, the Debtors
               interpret customers broadly to include both end-users and business to business
               contact information contained in the customer agreements. As a development‐
               stage business, the Debtors have no end-users at this time and few customer
               agreements primarily with businesses and corporations. As of the Petition Date,
               the Debtors have two primary policies in place regarding personal identifiable
               information (“PII”) in addition to its continued compliance with all applicable laws
               governing personal data and information. The Debtors maintain a privacy policy
               for end-users accessing the Debtors’ website. https://www.oneweb.net/privacy-
               policy. The Debtors also have in place a global data protection policy governing



                                                12
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                          Pg 14 of 47



               OneWeb Global Limited and all of its subsidiaries. These policies ensure the
               Debtors’ commitment to all applicable data privacy laws governing the collection,
               storage processing and transfer of PII. The Debtors have not adopted a policy
               regarding the sale of PII nor communicated one to their customers, as the Debtors’
               business model does not include the sale of PII. Further, certain of the Debtors’
               business customer agreements contain (i) broad confidentiality covenants in favor
               of its customers that would prohibit the Debtors’ from disclosing information about
               its customers to the extent the Debtors’ have access to relevant customer
               information; and (ii) language requiring its customers and their end-users to comply
               with all applicable laws, including those related to data protection. The Debtors
               will make their global data protection policy available to parties in interest upon
               request.

      (i)      Schedule A/B, Part 11 – All Other Assets. Dollar amounts reflect historical costs
               and fair market values may be substantially different.

               Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
               including Net Operating Losses, Assets under Construction, and Deferred Tax
               Assets of the Debtor. In the ordinary course of business, the Debtors may have
               accrued, or may subsequently accrue, certain rights to counter-claims, cross-claims,
               setoffs, refunds with their customers and suppliers, or potential warranty claims
               against their suppliers. Additionally, certain of the Debtors may be party to pending
               litigation in which the Debtors have asserted, or may assert, claims as a plaintiff or
               counter-claims and/or cross-claims as a defendant. Because certain of these claims
               are unknown to the Debtors and not quantifiable as of the Petition Date, they may
               not be listed on Schedule A/B, Part 11.

2.    Specific Notes Regarding Schedule D

               Except as otherwise agreed pursuant to a stipulation or agreed order or general order
               entered by the Bankruptcy Court, the Debtors reserve their rights to dispute or
               challenge the validity, perfection, or immunity from avoidance of any lien
               purported to be granted or perfected in any specific asset to a secured creditor listed
               on Schedule D of any Debtor. Moreover, although the Debtors may have scheduled
               claims of various creditors as secured claims, the Debtors reserve all rights to
               dispute or challenge the secured nature of any such creditor’s claim or the
               characterization of the structure of any such transaction or any document or
               instrument (including, without limitation, any intercompany agreement) related to
               such creditor’s claim. Moreover, the Debtors have not included on Schedule D
               parties that may believe their Claims are secured through setoff rights or inchoate
               statutory lien rights. Although there are multiple parties that hold a portion of the
               debt included in the Debtors’ prepetition secured note facility, only the collateral
               agent has been listed for purposes of Schedule D. The amounts reflected




                                                 13
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                          Pg 15 of 47



               outstanding under the Debtors’ prepetition note facility reflect approximate
               amounts as of the Petition Date.

               In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with
               respect to scheduled claims of other Debtors, and no claim set forth on Schedule D
               of any Debtor is intended to acknowledge claims of creditors that are otherwise
               satisfied or discharged by other entities. The descriptions provided in Schedule D
               are intended only as a summary. Reference to the applicable loan agreements and
               related documents is necessary for a complete description of the collateral and the
               nature, extent, and priority of any liens. Nothing in the Global Notes or the
               Schedules and Statements shall be deemed a modification or interpretation of the
               terms of such agreements.

               Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
               collateral relating to the debt contained on Schedule D are contained in the
               Declaration of Thomas Whayne in Support of Chapter 11 Petitions and First Day
               Motions [Docket No. 3] (the “First Day Declaration”).

3.    Specific Notes Regarding Schedule E/F

               The listing by the Debtors of any account between a Debtor and another Debtor is
               a statement of what appears in a particular Debtor’s books and records and does not
               reflect any admission or conclusion of the Debtors regarding the allowance,
               classification, characterization, validity, or priority of such account. The Debtors
               take no position in these Schedules and Statements as to whether such accounts
               would be allowed as a Claim, an Interest, or not allowed at all. The Debtors and all
               parties in interest reserve all rights with respect to such accounts. The claims of
               individual creditors for, among other things, goods, products, services, or taxes are
               listed as the amounts entered on the Debtors’ books and records and may not reflect
               credits, allowances, or other adjustments due from such creditors to the Debtors.
               The Debtors reserve all of their rights with regard to such credits, allowances, and
               other adjustments, including the right to assert claims objections and/or setoffs with
               respect to the same.

      (a)      Creditors Holding Priority Unsecured Claims. The listing of any claim on
               Schedule E/F does not constitute an admission by the Debtors that such claim or
               any portion thereof is entitled to priority treatment under section 507 of the
               Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
               and/or the priority status of any claim on any basis at any time.

               While the Debtors’ believe they have, or will resolve all of the known, prepetition
               amounts owed to the various tax and licensing agencies under the authority granted
               under the Final Order (A) Authorizing, But Not Directing, Debtors to Pay Taxes
               and Fees and (B) Authorizing and Directing Financial Institutions to Honor All
               Related Checks and Electronic Payment Requests [Docket No. 113] (the “Taxes
               Order”). Given the Debtors’ belief that they have, or will resolve, all known,
               prepetition amounts owed to the various tax and licensing agencies under the Taxes



                                                14
20-22437-rdd     Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 16 of 47



               Order, the Debtors’ have not listed applicable historical tax and regulatory agencies
               on schedule E/F.

               Pursuant to the Final Order Authorizing, the Debtors to (A)(I) Pay Prepetition
               Wages, Salaries, and Other Compensation and Benefits, and (II) Maintain
               Employee Benefit Programs, and (B) Certain Related Relief [Docket No. 108] (the
               “Final Employee Wage Order”), the Bankruptcy Court granted the Debtors
               authority to pay or honor certain prepetition obligations for employee wages,
               salaries, and other compensation, reimbursable employee expenses, and employee
               medical and similar benefits. The Debtors have not listed on Schedule E/F any wage
               or wage-related obligations for which the Debtors have been granted authority to
               pay pursuant to the Final Employee Wage Order or other order that may be entered
               by the Bankruptcy Court. The Debtors believe that all such claims have been, or
               will be, satisfied in the ordinary course during their chapter 11 cases pursuant to
               the authority granted in the Final Employee Wage Order or other order that may be
               entered by the Bankruptcy Court.

      (b)      Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
               reasonable best efforts to list all general unsecured claims against the Debtors on
               Schedule E/F based upon the Debtors’ existing books and records.

               Schedule E/F does not include certain deferred credits, deferred charges, deferred
               liabilities, accruals, or general reserves. Such amounts are general estimates of
               liabilities and do not represent specific claims as of the Petition Date; however,
               such amounts are reflected on the Debtors’ books and records as required in
               accordance with GAAP and/or IFRS.

               Schedule E/F does not include certain reserves for potential unliquidated
               contingencies that historically were carried on the Debtors’ books as of the Petition
               Date; such reserves were for potential liabilities only and do not represent actual
               liabilities as of the Petition Date.

               The claims listed on Schedule E/F arose or were incurred on various dates. In
               certain instances, the date on which a claim arose is an open issue of fact.
               Determining the date upon which each claim in Schedule E/F was incurred or arose
               would be unduly burdensome and cost prohibitive and, therefore, the Debtors do
               not list a date for each claim listed on Schedule E/F.

               Schedule E/F contains information regarding potential and pending litigation
               involving the Debtors. In certain instances, the Debtor that is the subject of the
               litigation is unclear or undetermined. To the extent that litigation involving a
               particular Debtor has been identified, however, such information is contained in the
               Schedule for that Debtor.

               Certain claims listed on Schedule E/F may reflect prepetition amounts owing to
               counterparties to executory contracts and unexpired leases. Such prepetition
               amounts, however, may be paid in connection with the assumption, or assumption



                                                15
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                          Pg 17 of 47



               and assignment, of an executory contract or unexpired lease. In addition, claims
               listed on Schedule E/F do not include rejection damage claims of the counterparties
               to the executory contracts and unexpired leases that have been or may be rejected,
               to the extent such damage claims exist.

               Except in certain limited circumstances, the Debtors have not scheduled contingent
               and unliquidated liabilities related to guaranty obligations on Schedule E/F. Such
               guaranties are, instead, listed on Schedule H.

               The claims of individual creditors for, among other things, goods, services, or taxes
               listed on the Debtors’ books and records may not reflect credits or allowances due
               from such creditors. The Debtors reserve all of their rights in respect of such credits
               or allowances. The dollar amounts listed may be exclusive of contingent or
               unliquidated amounts.

4.    Specific Notes Regarding Schedule G

      (a)      Executory Contracts and Unexpired Leases. While the Debtors’ existing books,
               records, and financial systems have been relied upon to identify and schedule
               executory contracts at each of the Debtors, and although reasonable efforts have
               been made to ensure the accuracy of Schedule G, inadvertent errors, omissions, or
               over inclusions may have occurred. The Debtors do not make, and specifically
               disclaim, any representation or warranty as to the completeness or accuracy of the
               information set forth on Schedule G. The Debtors hereby reserve all of their rights
               to dispute the validity, legality, status, binding effect or enforceability of any
               contract, agreement, or lease set forth in Schedule G and to amend or supplement
               Schedule G as necessary. In most instances, except as otherwise noted, specified
               contract or lease end dates were not included. The contracts, agreements, and leases
               listed on Schedule G may have expired or may have been modified, amended, or
               supplemented from time to time by various amendments, restatements, waivers,
               estoppel certificates, letters, memoranda, and other documents, instruments, and
               agreements that may not be listed therein despite the Debtors’ use of reasonable
               efforts to identify such documents. Further, unless otherwise specified on Schedule
               G, each executory contract, unexpired lease, service order, or statement of work
               listed thereon shall include all exhibits, schedules, riders, modifications,
               declarations, amendments, supplements, attachments, restatements, or other
               agreements made directly or indirectly by any agreement, instrument, or other
               document that in any manner affects such executory contract, unexpired lease,
               service order, or statement of work without respect to whether such agreement,
               instrument or other document is listed thereon.

               As a general matter, certain of the Debtors’ executory contracts and unexpired
               leases could be categorized as a contract or a lease. In those instances, such a
               contract or lease has been designated as either a contract or a lease and is not meant
               to be wholly inclusive or descriptive of the entirety of the rights or obligations
               represented by such agreement and is not an admission by the Debtors as to whether
               the agreement is or is not a lease or contract. The Debtors reserve all rights to


                                                 16
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                          Pg 18 of 47



               recharacterize, reclassify, recategorize, or redesignate such agreements, including
               whether such agreements are leases or executory contracts or executory or
               unexpired as of the Petition Date.

               In some cases, the same supplier or provider appears multiple times on Schedule G.
               This multiple listing is intended to reflect distinct agreements between the
               applicable Debtor and such supplier or provider.

               In the ordinary course of business, the Debtors may have issued numerous purchase
               orders for supplies, product, and related items which, to the extent that such
               purchase orders constitute executory contracts, may not be listed individually on
               Schedule G. The Debtors believe that disclosure of all of their statements of work
               and purchase and work orders would be impracticable and unduly burdensome.
               Accordingly, statements of work and purchase and work orders may have been
               omitted from Schedule G. To the extent that goods were delivered under purchase
               orders prior to the Petition Date, vendors’ claims with respect to such delivered
               goods are included on Schedule E/F. Any inclusion or omission of statements of
               work, purchase and work orders, schedules, service orders, or addendums from
               Schedule G is not an admission by the Debtors that such statements of work,
               purchase and work orders, schedules, exhibits, service orders, or addendums are or
               are not executory contracts, whether the foregoing are a part of a larger master
               agreement or otherwise. The Debtors’ rights under Bankruptcy Code of assumption
               or rejection with respect to any such omitted or included contracts or agreements
               are not impaired by the omission or inclusion.

               Certain of the executory contracts and unexpired leases listed on Schedule G may
               contain certain renewal options, guarantees of payment, options to purchase, rights
               of first refusal, right to lease additional space, and other miscellaneous rights. Such
               rights, powers, duties, and obligations are not set forth separately on Schedule G.
               In addition, the Debtors may have entered into various other types of agreements
               in the ordinary course of their business, such as easements, rights of way,
               subordination, nondisturbance, and atonement agreements, supplemental
               agreements, deeds, amendments/letter agreements, title agreements, and
               confidentiality agreements/Non Disclosure Agreements (NDAs). Such documents
               may not be set forth in Schedule G.

               The Debtors hereby reserve all of their rights, claims, and causes of action with
               respect to the contracts and agreements listed on Schedule G, including the right to
               dispute or challenge the characterization or the structure of any transaction,
               document, or instrument related to a creditor’s claim, to dispute the validity,
               legality, status, binding effect or enforceability of any contract, agreement, or lease
               set forth in Schedule G, and to amend or supplement Schedule G as necessary.
               Inclusion of any agreement on Schedule G does not constitute an admission that
               such agreement is an executory contract or unexpired lease and the Debtors reserve
               all rights in that regard, including, without limitation, that any agreement is not
               executory, has expired pursuant to its terms, or was terminated prepetition.



                                                 17
20-22437-rdd     Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                          Pg 19 of 47



               In the ordinary course of business, the Debtors have entered into numerous
               contracts or agreements, both written and oral, regarding the provision of certain
               services on a month to month basis. Certain of the executory contracts may not have
               been memorialized and could be subject to dispute; executory agreements that are
               oral in nature have not been included in Schedule G. The fact the Debtors may not
               have listed an oral contract on Schedule G is not an admission that no such contract
               exists. To the extent such contracts or agreements constitute executory contracts,
               these contracts and agreements may not be listed individually on Schedule G. In
               addition, certain of the agreements listed on Schedule G may be in the nature of
               conditional sales agreements or secured financings. The presence of a contract or
               agreement on Schedule G does not constitute an admission that such contract or
               agreement is an executory contract or unexpired lease.

               In the ordinary course of business, the Debtors may have entered into
               confidentiality agreements which, to the extent that such confidentiality agreements
               constitute executory contracts, may not be listed individually on Schedule G.

               The Debtors generally have not included on Schedule G any insurance policies, the
               premiums for which may have been prepaid. The Debtors do not believe that
               prepaid insurance policies are executory contracts pursuant to section 365 of the
               Bankruptcy Code because no further payment or other material performance is
               required by the Debtors. Nonetheless, the Debtors recognize that in order to enjoy
               the benefits of continued coverage for certain claims under these policies, the
               Debtors may have to comply with certain non-monetary obligations, such as the
               provision of notice of claims and cooperation with insurers. In the event that the
               Debtors or the Bankruptcy Court were to ever determine that any such prepaid
               insurance policies are executory contracts, the Debtors reserve all of their rights to
               amend Schedule G to include such policies, as appropriate.

               The Debtors have not included certain contracts and leases on Schedule G that the
               Debtors believe terminated prepetition. Failure to include any such contract or lease
               is not an admission that such contract or lease terminated. Moreover, inclusion of a
               contract or lease on Schedule G is not an admission that any such agreement has
               not terminated. Omission of a contract or agreement from Schedule G does not
               constitute an admission that such omitted contract or agreement is not an executory
               contract or unexpired lease. The Debtors’ rights under the Bankruptcy Code with
               respect to any such omitted contracts or agreements are not impaired by the
               omission.

               Certain of the agreements listed on Schedule G may have been entered into by or
               on behalf of more than one of the Debtors. Additionally, the specific Debtor
               obligor(s) to certain of the agreements could not be specifically ascertained in every
               circumstance. In such cases, the Debtors have made reasonable efforts to identify
               the correct Debtors’ Schedule G on which to list the agreement and, where a
               contract party remained uncertain, such agreements may have been listed on a
               different Debtor’s Schedule G.



                                                18
20-22437-rdd     Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30             Main Document
                                         Pg 20 of 47



               Listing a contract or agreement on Schedule G does not constitute an admission
               that such contract or agreement is an executory contract or unexpired lease or that
               such contract or agreement was in effect on the Petition Date or is valid or
               enforceable. Expired contracts and leases may have also been inadvertently
               included. The Debtors hereby reserve all of their rights to dispute the validity,
               legality, status, binding effect, or enforceability of any contracts, agreements, or
               leases set forth in Schedule G and to amend or supplement such Schedule as
               necessary.

5.    Specific Notes Regarding Schedule H

      (a)      Co-Debtors. In the ordinary course of their business, the Debtors pay certain
               expenses on behalf of their subsidiaries. The Debtors may not have identified
               certain guarantees that are embedded in the Debtors’ executory contracts, unexpired
               leases, secured financings, debt instruments, and other agreements. Further, certain
               of the guarantees reflected on Schedule H may have expired or may no longer be
               enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the
               extent that additional guarantees are identified or such guarantees are discovered to
               have expired or become unenforceable.

               In the ordinary course of their business, the Debtors may be involved in pending or
               threatened litigation and claims arising out of certain ordinary course of business
               transactions. These matters may involve multiple plaintiffs and defendants, some
               or all of whom may assert cross-claims and counter-claims against other parties.
               Because such claims are contingent, disputed, and/or unliquidated, such claims
               have not been set forth individually on Schedule H. However, some such claims
               may be listed elsewhere in the Schedules and Statements.

                                Specific Statements Disclosures.

1.    Question 1 – Gross Revenue. The debtors have excluded intercompany sales from gross
      revenue in response to Question 1.

2.    Questions 3, 4, and 30 – Payments to Certain Creditors. The Debtors have responded
      to Question 3 in detailed format by creditor. The response to Question 3, however, does
      not include transfers to bankruptcy professionals (which transfers appear in response to
      Part 6, Question 11).

      With respect to payments to employees listed in response to Question 3, the payments are
      aggregated by employee and include, as applicable, expense reimbursements, 2019 annual
      incentive award, 2020 retention payment, employee referral or other spot awards, WARN
      payments, and severance payments (including U.K. statutory severance payments). The
      Debtors have excluded from the payments to employees listed in response to Question 3
      certain regular compensation payments, including, but not limited to, salary and wages,
      sales incentive plan payments, and certain allowances and customary pay adjustments for
      overtime, holiday, and shift differential pay in accordance with the Debtors’ past practices.




                                                19
20-22437-rdd    Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30                Main Document
                                         Pg 21 of 47



      The Debtors have responded to Questions 4 and 30 in detailed format by insider in the
      attachment for Question 4. To the extent: (i) a person qualified as an “insider” in the year
      prior to the Petition Date, but later resigned their insider status or (ii) did not begin the year
      as an insider, but later became an insider, the Debtors have only listed in Question 4 those
      payments made while such person was defined as an insider.

3.    Question 11 – Payments Made Related to Bankruptcy. The response to Question 11
      identifies the Debtor that made a payment in respect of professionals the Debtors have
      retained or will seek to retain under section 327 and section 363 of the Bankruptcy Code.
      However, each of the Debtors’ professionals is retained by and on behalf of all the Debtors
      and it is generally not possible for the Debtors to identify with particularity the Debtor or
      Debtors for whose specific benefit any bankruptcy-related payment may have been made
      within one year prior to the Petition Date. Additional information regarding the Debtors’
      retention of professional service firms is more fully described in the individual retention
      applications, motions, and related orders. Although the Debtors have made reasonable
      efforts to distinguish between payments made for professional services related and
      unrelated to their restructuring efforts, some amounts listed in response to Question 11 may
      include payments for professional services unrelated to bankruptcy.

4.    Question 16 – Personally Identifiable Information. Solely in connection with their
      answer to Part 9, Question 16, the Debtors interpret customers broadly to include both
      end-users and business to business contact information contained in the customer
      agreements. As a development‐stage business, the Debtors have no end-users at this time
      and few customer agreements primarily with businesses and corporations. As of the
      Petition Date, the Debtors have two primary policies in place regarding personal
      identifiable information (“PII”) in addition to its continued compliance with all applicable
      laws governing personal data and information. The Debtors maintain a privacy policy for
      end-users accessing the Debtors’ website. https://www.oneweb.net/privacy-policy. The
      Debtors also have in place a global data protection policy governing OneWeb Global
      Limited and all of its subsidiaries. These policies ensure the Debtors’ commitment to all
      applicable data privacy laws governing the collection, storage processing and transfer of
      PII. The Debtors have not adopted a policy regarding the sale of PII nor communicated
      one to their customers, as the Debtors’ business model does not include the sale of
      PII. Further, certain of the Debtors’ business customer agreements contain (i) broad
      confidentiality covenants in favor of its customers that would prohibit the Debtors’ from
      disclosing information about its customers to the extent the Debtors’ have access to
      relevant customer information; and (ii) language requiring its customers and their end-users
      to comply with all applicable laws, including those related to data protection. The Debtors
      will make their global data protection policy available to parties in interest upon request.

5.    Question 17 – Employee Benefits. The Debtors provides access to a 401(k) plan for their
      United States employees and a defined contribution pension plan for their U.K. based
      employees. However, the Debtors are not the plan administrators of either plan.

6.    Question 20 – Off-Premises Storage. In response to this question, the Debtors have not
      disclosed any owned in-transit inventory or inventory located on vendor premises.
      Collection of this specific information would be time-consuming and an inefficient use of


                                                 20
20-22437-rdd    Doc 203     Filed 05/27/20 Entered 05/27/20 00:47:30              Main Document
                                        Pg 22 of 47



      estates resources. Further, such inventory is accounted for on the Debtors’ Schedules. In
      addition, the Debtors believe that these excluded items are not responsive to the intent of
      the question.

7.    Question 26 – Books, Records, and Financial Statements. The Debtors have historically
      completed audits at the consolidated WorldVu Satellites Limited level (former ultimate
      parent of the Debtors) and from 2018 at the OneWeb Global Limited level which includes
      those Debtors established at the time. All Debtors and non-Debtors are included as part of
      the consolidated audit of OneWeb Global Limited for 2019, which is to be performed by
      the same audit firm disclosed in Question 26.

      The Debtors provided financial statements in the ordinary course of business to certain
      parties for business, statutory, credit, financing and other reasons within two years prior to
      the Petition Date. Recipients have included regulatory agencies, financial institutions,
      investment banks, debtholders, and their legal and financial advisors. Financial statements
      have also been provided to other parties as requested. OneWeb Global Limited’s
      consolidated audited financial statements, as well as financial statements for all the
      Debtors’ U.K. entities, are publicly available via the United Kingdom’s Companies House.

8.    Question 28 – Current Officers, Directors, and Shareholders. The Debtors incorporate
      by reference the Voluntary Petition for Non-Individuals Filing for Bankruptcy filed by
      OneWeb Global Limited in Case No. 20-22437 (RDD) [Docket No. 1], including the list
      of equity holders filed pursuant to Bankruptcy Rule 1007(a)(3) appended thereto.

9.    Question 30 – Payments, Distributions, or Withdrawals Credited or Given to Insiders.
      Distributions by the Debtors to their directors and officers are listed on the attachment to
      Question 4. The amounts listed under Question 4 reflect the gross amounts paid to such
      directors and officers rather than the net amounts after deducting for tax withholdings.

                                *       *       *       *       *




                                               21
                20-22437-rdd                       Doc 203                 Filed 05/27/20 Entered 05/27/20 00:47:30                                                             Main Document
                                                                                       Pg 23 of 47

Debtor Name               OneWeb Global Limited
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                         20-22437

                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                                 $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                         $11,641,928.41



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                        $11,641,928.41




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                  $1,733,809,254.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                      (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                                   $0.00



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +       $14,500,365.37




         4.   Total liabilities .........................................................................................................................................         $1,748,309,619.37
              Lines 2 + 3a + 3b
                20-22437-rdd             Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                       Main Document
                                                                     Pg 24 of 47
Debtor Name            OneWeb Global Limited
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                20-22437
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                  12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand



 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number

   3.1       JP Morgan Chase Bank                                        Checking                            8803                              $999,958.52


   3.2       JP Morgan Chase Bank                                        Checking                            0500                                  $809.50


   3.3       JP Morgan Chase Bank                                        Checking                            0501                                $31,759.71


   3.4       JP Morgan Chase Bank                                        Checking                            5396                                     $8.88


 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                              $1,032,536.61
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
                20-22437-rdd             Doc 203             Filed 05/27/20 Entered 05/27/20 00:47:30                      Main Document
                                                                         Pg 25 of 47

Debtor OneWeb Global Limited                                                                               Case Number (if known) 20-22437




 6.      Does the debtor have any deposits or prepayments?


            No. Go to Part 3.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 7.      Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit




 8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

   8.1       Willis Towers Watson - Prepaid Insurance                                                                                        $43,321.56

   8.2       Special Contingency Risk Inc.-Prepaid Insurance                                                                                 $18,659.18




 9.      Total of Part 2
                                                                                                                                             $61,980.74
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                          $0.00    -                            $0.00 =                            $0.00
                                            face amount                               doubtful or uncollectible accounts
      11b. Over 90 days old:                                       $58,057.06     -                            $0.00 =                       $58,057.06
                                            face amount                               doubtful or uncollectible accounts



 12. Total of Part 3
                                                                                                                                             $58,057.06
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:        Investments




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                Page 2
              20-22437-rdd             Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                     Main Document
                                                                   Pg 26 of 47

Debtor OneWeb Global Limited                                                                       Case Number (if known) 20-22437




 13. Does the debtor own any investments?


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:

   15.1   See Exhibit AB-15                                                                                                             Undetermined


 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.                                                                               Undetermined


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last     Net book value of                  Valuation method         Current value of
                                                 physical inventory   debtor's interest                  used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
                20-22437-rdd           Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                      Main Document
                                                                   Pg 27 of 47

Debtor OneWeb Global Limited                                                                       Case Number (if known) 20-22437


 21. Finished goods, including goods held for resale




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valution method used   Current value of
                                                                       debtor's interest                 for current value      debtor's interest
 28. Crops - either planted of harvested




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                              Page 4
              20-22437-rdd          Doc 203           Filed 05/27/20 Entered 05/27/20 00:47:30                       Main Document
                                                                  Pg 28 of 47

Debtor OneWeb Global Limited                                                                       Case Number (if known) 20-22437




29. Farm animals
    Examples: Livestock, poultry, farm-raised fish




30. Farm machinery and equipment
    (Other than titled motor vehicles)




31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
    Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.




    Is any of the debtor's property stored at the cooperative?


        No.

        Yes.




35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.      Book Value $                            Valuation Method                         Current Value $



36. Is a depreciation schedule available for any of the property listed in Part 6?




 Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                          Page 5
                20-22437-rdd           Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                               Main Document
                                                                   Pg 29 of 47

Debtor OneWeb Global Limited                                                                               Case Number (if known) 20-22437


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture




 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                20-22437-rdd           Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                     Main Document
                                                                   Pg 30 of 47

Debtor OneWeb Global Limited                                                                       Case Number (if known) 20-22437


 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
                20-22437-rdd           Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30                              Main Document
                                                                  Pg 31 of 47

Debtor OneWeb Global Limited                                                                             Case Number (if known) 20-22437




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 8
                 20-22437-rdd           Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30                      Main Document
                                                                   Pg 32 of 47

Debtor OneWeb Global Limited                                                                        Case Number (if known) 20-22437


 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites




 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations



           Debtor may possess certain vendor lists


 64. Other intangibles, or intellectual property




 65. Goodwill




 66. Total of Part 10.
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9
                 20-22437-rdd           Doc 203           Filed 05/27/20 Entered 05/27/20 00:47:30                           Main Document
                                                                      Pg 33 of 47

Debtor OneWeb Global Limited                                                                              Case Number (if known) 20-22437




 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)

                                                                                      -                                  =

                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)

   72.1    Unused NOLs - UK                                                                                       2018                      $66,633.00


   72.2    Unused NOLs - UK                                                                                       2019                  $10,422,721.00




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 10
              20-22437-rdd          Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                    Main Document
                                                                Pg 34 of 47

Debtor OneWeb Global Limited                                                                     Case Number (if known) 20-22437


73. Interests in insurance policies or annuities




74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




     Nature of claim
     Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




     Nature of claim
     Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
    Examples: Season tickets, country club membership




78. Total of Part 11.
                                                                                                                              $10,489,354.00
    Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 11
             20-22437-rdd              Doc 203            Filed 05/27/20 Entered 05/27/20 00:47:30                                                        Main Document
                                                                      Pg 35 of 47

Debtor OneWeb Global Limited                                                                                                    Case Number (if known) 20-22437

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                       $1,032,536.61


   81. Deposits and prepayments.          Copy line 9, Part 2.                                                    $61,980.74


   82. Accounts receivable.       Copy line 12, Part 3.                                                           $58,057.06


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.                                                        $10,489,354.00



   91. Total. Add lines 80 through 90 for each column.                                    91a.                $11,641,928.41             + 91b.                             $0.00



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................     $11,641,928.41




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 12
20-22437-rdd   Doc 203   Filed 05/27/20 Entered 05/27/20 00:47:30   Main Document
                                     Pg 36 of 47




         SCHEDULES OF ASSETS AND LIABILITIES

                     EXHIBIT FOR SCHEDULE AB

                           PART 4, QUESTION 15

      NON-PUBLICLY TRADED STOCK AND INTERESTS IN
    INCORPORATED AND UNINCORPORATED BUSINESSES,
     INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
                   OR JOINT VENTURE
        20-22437-rdd           Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30                      Main Document
                                                          Pg 37 of 47
OneWeb Global Limited
Case No. 20-22437
Schedule A/B: Part 4, Question 15 - Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture deposits and utility deposits

                                                                                Valuation Method Used for     Current Value of Debtor's
                               Name of Entity                  % of Ownership         Current Value                   Interest
   OneWeb Communications Limited                                    100%                                           Undetermined
   WorldVu Satellites Limited                                       100%                                           Undetermined
   OneWeb Technology Ltd                                            100%                                           Undetermined
   OneWeb Development Ltd                                           100%                                           Undetermined
   OneWeb Communications S.a.r.l.                                   100%                                           Undetermined
   OneWeb Asia Pte Ltd                                              100%                                           Undetermined
   OneWeb Ltd (Jersey)                                              100%                                           Undetermined
   Network Access Associates Limited                                100%                                           Undetermined
   WorldVu Development LLC                                          100%                                           Undetermined
   WorldVu JV Holdings LLC                                          100%                                           Undetermined
   Airbus OneWeb Satellites LLC                                      50%                                           Undetermined
   OneWeb Holdings LLC                                              100%                                           Undetermined
   1021823 BC Ltd                                                   100%                                           Undetermined
   OneWeb Network Access Holdings Ltd                               100%                                           Undetermined
   OneWeb LLC (Russia)                                               49%                                           Undetermined
   First Tech Web Company Limited                                   100%                                           Undetermined
   OneWeb G.K.                                                      100%                                           Undetermined
   OneWeb ApS                                                       100%                                           Undetermined
   OneWeb Norway AS                                                 100%                                           Undetermined
   Oneweb S.r.l.                                                    100%                                           Undetermined
   WorldVu, Unipessoal Lda                                          100%                                           Undetermined
   WorldVu Australia Pty Ltd                                        100%                                           Undetermined
   OneWeb SA                                                        100%                                           Undetermined
   OneWeb Chile SpA                                                 100%                                           Undetermined
   OneWeb Ltd (Malta)                                               100%                                           Undetermined
   OneWeb Senegal SARL                                              100%                                           Undetermined
   OneWeb Costa Rica Limitada                                       100%                                           Undetermined
   WorldVu South Africa (Pty) Ltd                                   100%                                           Undetermined
   WorldVu Mexico S. DE. R. L. DE. C.V.                             100%                                           Undetermined
   OneWeb Capacidade Satelital Ltda                                 100%                                           Undetermined
   One Web Angola – SERVIÇOS DE TELECOMUNICAÇÕES (SU), LDA          100%                                           Undetermined
   Total:                                                                                                          Undetermined




                                                             Page 1 of 1
               20-22437-rdd                 Doc 203             Filed 05/27/20 Entered 05/27/20 00:47:30                                       Main Document
Debtor Name            OneWeb Global Limited
                                                                            Pg 38 of 47
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                  20-22437                                                                                                              Check if this is an
                                                                                                                                                               amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                  12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                       Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                           Do not deduct the        that supports this
                                                                                                                                         value of collateral      claim
2.1   Creditor's name                                              Describe debtor's property that is subject to a lien
      GLAS TRUST CORP LTD                                          COLLATERAL AGENT
                                                                   FOR THE 12.5% SENIOR SECURED                                           $1,733,809,254.00               UNKNOWN
      Creditor's mailing address                                   PROMISSORY NOTES UNDER THE
      45 LUDGATE HILL                                              AMENDED AND RESTATED NOTE
      LONDON, EC4M 7JU                                             PURCHASE AGREEMENT
      UNITED KINGDOM
                                                                   Describe the lien
                                                                    First priority liens on and security interests in the
                                                                    collateral described in the Notes Documents
      Creditor's email address, if known
      emea@glas.agency                                             Is the creditor an insider or related party?

      Date debt was incurred March 18, 2019                            No
                                                                       Yes
      Last four digits of
      account number
                                                                   Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                        No
             No                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this            As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                $1,733,809,254.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                  1 of 1
                20-22437-rdd         Doc 203          Filed 05/27/20 Entered 05/27/20 00:47:30                             Main Document
Debtor Name            OneWeb Global Limited                      Pg 39 of 47
United States Bankruptcy Court for the Southern District of New York
Case number (if known):            20-22437                                                                                             Check if this is an
                                                                                                                                        amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                             12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.     If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address         As of the petition filing date, the claim is:   $___________
                                                                                                                  #Name?                $___________
                                                                                                                                              #Name?

                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                            Basis for the claim:
       Date or dates debt was incurred

                                                            Is the claim subject to offset?
       Last 4 digits of account
       number                                                    No
                                                                 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 4
                20-22437-rdd          Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30 Main Document
Debtor Name            OneWeb Global Limited
                                                                 Pg 40 of 47       Case number (if known): 20-22437

   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim

3.1      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $131,871.70
         KPMG
         15 CANADA SQ                                                         Contingent
         LONDON, E145GL
         UNITED KINGDOM
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.2      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $113,878.96
         NETWORK ACCESS ASSOCIATES LIMITED
         WEST WORKS BLDG                                                      Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                              Unliquidated
         UNITED KINGDOM                                                       Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AFFILIATE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.3      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $2,687,162.81
         ONEWEB COMMUNICATIONS LIMITED
         WEST WORKS BLDG                                                      Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                              Unliquidated
         UNITED KINGDOM                                                       Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   INTERCOMPANY PAYABLES

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $7,890,904.89
         WORLDVU DEVELOPMENT LLC
         1785 GREENSBORO STATION PL                                           Contingent
         TOWER 3, STE 500
         MCLEAN, VA 22102
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   INTERCOMPANY PAYABLES

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 4
                20-22437-rdd          Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30 Main Document
Debtor Name            OneWeb Global Limited                   Pg 41 of 47       Case number (if known): 20-22437

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,676,547.01
         WORLDVU SATELLITES LIMITED
         WEST WORKS BLDG                                                    Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                            Unliquidated
         UNITED KINGDOM                                                     Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INTERCOMPANY PAYABLES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 4
                20-22437-rdd       Doc 203      Filed 05/27/20 Entered 05/27/20 00:47:30 Main Document
Debtor Name            OneWeb Global Limited
                                                            Pg 42 of 47       Case number (if known): 20-22437


   Part 4:        Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                      $0.00


5b. Total claims from Part 2                                                                              $14,500,365.37



5c. Total claims of Parts 1 and 2
                                                                                                          $14,500,365.37
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims        4 of 4
               20-22437-rdd             Doc 203         Filed 05/27/20 Entered 05/27/20 00:47:30                               Main Document
Debtor Name           OneWeb Global Limited
                                                                    Pg 43 of 47
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                20-22437


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     KPMG-NAA-ONEWEB GLOBAL-ENGAGEMENT                    KPMG LLP
2.1      lease is for and the nature    LETTER (YEAR ENDED 2018) 021819                      15 CANADA SQ
         of the debtor's interest                                                            LONDON, E145GL
                                                                                             UNITED KINGDOM


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     KPGM-ONEWEB GLOBAL LIMITED                           KPMG LLP
2.2      lease is for and the nature    ENGAGEMENT LETTER 2019                               15 CANADA SQ
         of the debtor's interest                                                            LONDON, E145GL
                                                                                             UNITED KINGDOM


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     PIONEER-ONEWEB GLOBAL-2018 MGMT-RENEWAL              PIONEER UNDERWRITERS
2.3      lease is for and the nature    APPLICATION                                          7 BISHOPSGATE
         of the debtor's interest                                                            LONDON, EC2N 3AR
                                                                                             UNITED KINGDOM


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SANNE TERMS AND CONDITIONS                           SANNE FIDUCIARY SERVICES LIMITED
2.4      lease is for and the nature    OF BUSINESS                                          IFC 5, ST HELIER
         of the debtor's interest                                                            JERSEY CHANNEL ISLANDS, JE1 1ST
                                                                                             UNITED KINGDOM


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SANNE-ONEWEB GLOBAL-ENGAGEMENT LETTER                SANNE FIDUCIARY SERVICES LIMITED
2.5      lease is for and the nature    101217                                               IFC 5, ST HELIER
         of the debtor's interest                                                            JERSEY CHANNEL ISLANDS, JE1 1ST
                                                                                             UNITED KINGDOM


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 2
                20-22437-rdd            Doc 203       Filed 05/27/20 Entered 05/27/20 00:47:30 Main Document
Debtor Name            OneWeb Global Limited
                                                                  Pg 44 of 47       Case number (if known): 20-22437


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    SANNE-ONEWEB GLOBAL-ENGAGEMENT LETTER        SANNE FIDUCIARY SERVICES LIMITED
2.6       lease is for and the nature   041018                                       IFC 5, ST HELIER
          of the debtor's interest                                                   JERSEY CHANNEL ISLANDS, JE1 1ST
                                                                                     UNITED KINGDOM


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    SANNE-ONEWEB GLOBAL LIMITED-ENGAGEMENT       SANNE FIDUCIARY SERVICES LIMITED
2.7       lease is for and the nature   LETTER 041018                                IFC 5, ST HELIER
          of the debtor's interest                                                   JERSEY CHANNEL ISLANDS, JE1 1ST
                                                                                     UNITED KINGDOM


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 2
             20-22437-rdd          Doc 203          Filed 05/27/20 Entered 05/27/20 00:47:30                                Main Document
                                                                Pg 45 of 47
Debtor Name           OneWeb Global Limited
United States Bankruptcy Court for the Southern District of New York
Case number (if known):             20-22437


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     1021823 BC LTD                WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
                                      195 WOOD LN
                                                                                                                                                  E/F
                                      LONDON, W12 7FQ
                                      UNITED KINGDOM                                                                                              G



2.2     NETWORK ACCESS                WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
        ASSOCIATES LIMITED            195 WOOD LN
                                      LONDON, W12 7FQ
                                                                                                                                                  E/F
                                      UNITED KINGDOM                                                                                              G



2.3     ONEWEB ASIA PTE. LTD.         1400 KEY BLVD                                            GLAS Trust Corp Ltd                                D
                                      ARLINGTON, VA 22209
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     ONEWEB COMMUNICATIONS WEST WORKS BLDG                                                  GLAS Trust Corp Ltd                                D
        LIMITED               195 WOOD LN
                              LONDON, W12 7FQ
                                                                                                                                                  E/F
                              UNITED KINGDOM                                                                                                      G



2.5     ONEWEB HOLDINGS LLC           WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
                                      195 WOOD LN
                                                                                                                                                  E/F
                                      LONDON, W12 7FQ
                                      UNITED KINGDOM                                                                                              G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
             20-22437-rdd          Doc 203        Filed 05/27/20 Entered 05/27/20 00:47:30                       Main Document
                                                              Pg 46 of 47
Debtor Name           OneWeb Global Limited                                                      Case number (if known): 20-22437


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       ONEWEB LIMITED             WEST WORKS BLDG                                   GLAS Trust Corp Ltd                           D
                                     195 WOOD LN
                                                                                                                                     E/F
                                     LONDON, W12 7FQ
                                     UNITED KINGDOM                                                                                  G



2.7       ONEWEB NETWORK ACCESS WEST WORKS BLDG                                        GLAS Trust Corp Ltd                           D
          HOLDINGS LIMITED      195 WOOD LN
                                LONDON, W12 7FQ
                                                                                                                                     E/F
                                UNITED KINGDOM                                                                                       G



2.8       WORLDVU DEVELOPMENT        1785 GREENSBORO STATION PL                        GLAS Trust Corp Ltd                           D
          LLC                        TOWER 3, STE 500
                                                                                                                                     E/F
                                     MCLEAN, VA 22102
                                                                                                                                     G



2.9       WORLDVU SATELLITES         WEST WORKS BLDG                                   GLAS Trust Corp Ltd                           D
          LIMITED                    195 WOOD LN
                                     LONDON, W12 7FQ
                                                                                                                                     E/F
                                     UNITED KINGDOM                                                                                  G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
20-22437-rdd          Doc 203          Filed 05/27/20 Entered 05/27/20 00:47:30                              Main Document
                                                   Pg 47 of 47

Debtor Name        OneWeb Global Limited
United States Bankruptcy Court for the Southern District of New York
Case Number: 20-22437



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                          12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the VP of Finance and Deputy CFO of the OneWeb Global Limited, declare under penalty of perjury that I have read
        the foregoing summary and schedules, consisting of 25 sheets, and that they are true and correct to the best of my
        knowledge, information, and belief.



 Executed on: 5/26/2020                                                 /s/ Steven P. Fay
                                                       Signature ___________________________________________
              MM / DD / YYYY
                                                                                      Steven P. Fay
                                                       Printed Name
                                                                             VP of Finance and Deputy CFO
                                                       Title
